UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JAMES E. WENNERSTEIN, )
)

Plaintiff, )

)

v. ) Civil Action_No. 18-02677 (UNA)

)

UNITED STATES OF AMERICA, )
)

Defendant. )

MEMORANDUM OPINION

 

This matter is before the Court on the plaintiffs application to proceed in forma pauperis
and his pro se civil complaint Plaintiff has submitted a filing titled “complaint and notice of
individual secession With voluntary relinquishment of citizenship,” Compl. at 5, addressed to the
President of the United States, the Attorney General, the United Nations Secretary General, and
the governors and attorneys general of Arkansas and Michigan, ia'. at 4. He seeks an “eXecutive
order . . . directing [his] immediate release from any and all confinement.” Ia'. at 2. 'He argues
that he must be released because he does not “submit, bend knee, and yield to the World-of-Man
Government,” ia'. at 7.

This Court has the discretion to dismiss a filing pursuant to 28 U.S.C. § 1915(d) if the
plaintiff fails to state a claim upon Which relief can be granted. Although complaints by pro se
litigants are held to “less stringent standards than formal pleadings drafted by lawyers,” Haines
v. Kerner, 404 U.S'. 519, 520 (1972), 28 U.S.C. § 1915(d) authorizes the Court to dismiss a
complaint sua sponte Where “it lacks an arguable basis in either law or in fact,” Neitzke v.
Williams, 490 U.S. 319, 325 (1989); see also Tate v. Burke, 131 F.R.D. 363, 365 (D.D.C. 1990)

(“[T]his Court notes that the statutory provisions for proceedings in forma pauperis specifically

authorize the sua sponte dismissal of ‘frivolous or malicious’ lawsuits in Which there is
indisputedly no factual and legal basis for the asserted Wrong.”). Plaintiff"s “brief in Support” of
his complaint contains sections entitled “Charge to the Chieftains and Magistrates,” Compl. at
17, discusses the “Foundation and Fate of the Republic,” ia'. at 22, and quotes portions of the Old
Testament throughout

Although much of Plaintiff s complaint appears frivolous, he makes reference to release
from his “sentence of 540 years confinement.” Ia'. at 2. To the extent that Plaintiff challenges
his current custody, his claims sound in habeas. The proper respondent in a habeas corpus action
is the plaintiffs custodian. See Rumsfela’ v. Paa'illa, 542 U.S. 426, 434-35 (2004); Blair-Bey v.
Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998) (citing Chatman-Bey v. Thornburgh, 864 F.2d 804,
810 (D.C. Cir. 1988)). Plaintiff is currently detained in Grady, Arkansas, and this “district court
may not entertain a habeas petition involving present physical custody unless the respondent
custodian is Within its territorial jurisdiction.” Stokes v. U.S. Parole Comm ’n, 374 F.3d 1235,
1239 (D.C. Cir. 2004). Because dismissal of Plaintiff’s claim in a summary proceeding such as
this one might significantly curtail his ability to bring a subsequent habeas petition in the correct
jurisdiction, see 28 U.S.C. § 2244(b), this Court_out of an abundance of caution_Will transfer
this matter to the district in Which the plaintiff currently is incarcerated

Accordingly, it is hereby ORDERED that this action shall be TRANSFERRED to the
United States District Court for the Eastern District of Arkansas. Rulings on the plaintiff’s
application to proceed in forma pauperis [ECF No. 2] and, if applicable, the merits of his

complaint are left for the transferee court to decide.

So ORDERED- '-/ §§/1»0/£?‘/'/9 /[7(/%

DATE: January f_D_, 2019 _
' U.nitt;§i States Uistrict Judge

 

